Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated March 15, 2014, relating to the consolidated financial statements of Neonode Inc. and subsidiaries (the “Company”) and the effectiveness of the Company’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of Neonode Inc. for the year ended December 31, 2013, and to the referenceof us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ KMJ Corbin & Company LLP Costa Mesa, California May 30, 2014
